               Case 5:20-cv-01105 Document 1 Filed 09/17/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

ABEL SANCHEZ AND OBED SANCHEZ                     §
Plaintiffs,                                       §
                                                  §
v.                                                §             CAUSE NO. 5:20-cv-01105
                                                  §
ALLSTATE FIRE AND CASUALTY                        §
INSURANCE COMPANY                                 §
Defendant.                                        §


                          DEFENDANT’S NOTICE OF REMOVAL


        Defendant Allstate Fire and Casualty Insurance Company hereby removes this lawsuit

which is currently pending in District Court, 67th Judicial District, Bexar County, Texas, Cause

No. 2020-CI-14783, to the United States District Court for the Western District of Texas, San

Antonio Division, pursuant to 28 U.S.C. §§ 1441 and 1446, on the grounds of diversity of

citizenship, and would respectfully show the Court as follows:

                                          BACKGROUND

        1.      On August 7, 2020, Plaintiffs filed their Original Petition styled Abed Sanchez and

Obed Sanchez v. Allstate Fire and Casualty Insurance Company, in which Plaintiff alleges causes

of action for underinsured motorist benefits. See Exhibit A, Plaintiffs’ Original Petition, p. 3.

        2.      Plaintiffs served Defendant with Plaintiff’s Original Petition and process on

August 24, 2020, by certified mail on its registered agent. See Exhibit B (Service of Process

Transmittal and Service of Process).

        3.      Plaintiffs pleaded they sought damages in excess of $200,000.00 but not more than

$1,000,000.00. See Exhibit A, p. 3. Plaintiffs seeks underinsured motorist benefits and attorney’s

fees. Id., p. 2, 6–8.


{00631442}
              Case 5:20-cv-01105 Document 1 Filed 09/17/20 Page 2 of 4




        4.      Plaintiffs have demanded a jury trial. See Exhibit A, p. 4.

                                       GROUNDS FOR REMOVAL

        5.      This Court has original jurisdiction of this suit based on 28 U.S.C. § 1332(a)

because this suit involves a controversy between citizens of different states. Further, the amount

in controversy, exclusive of interest and costs exceeds $75,000.00.

    A. Parties are Diverse

        6.      Plaintiff Abel Sanchez is a natural person who affirmatively alleges that he is a

Texas resident and who is a citizen of Texas. See Exhibit A, p. 1.

        7.      Plaintiff Obed Sanchez is a natural person who affirmatively alleges that he is a

Texas resident and who is a citizen of Texas. See Exhibit A, p. 1.

        8.      Defendant Allstate Fire and Casualty Insurance Company is an Illinois corporation

with its principle place of business in Illinois and is a citizen of Illinois.

    B. Amount in Controversy

        9.      The party seeking federal jurisdiction must prove by a preponderance of the

evidence that the amount in controversy exceeds $75,000.00. Grant v. Chevron Phillips Chem. Co.

L.P., 309 F.3d 864, 868 (5th Cir. 2002). The removing party may satisfy its burden by either

(1) demonstrating that it is “facially apparent” from the petition that the claim likely exceeds

$75,000.00, or (2) “by setting forth the facts in controversy—preferably in the removal petition,

but sometimes by affidavit—that support a finding of the requisite amount.” Allen v. R & H Oil

& Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).

        10.     Here, it is facially apparent from Plaintiffs’ petition that the claim exceeds

$75,000.00. Specifically, Plaintiffs allege they seeks monetary relief between $200,000 and

$1,000,000.


{00631442}
Defendant Allstate Fire and Casualty Insurance Company’s Notice of Removal
Page 2 of 4
               Case 5:20-cv-01105 Document 1 Filed 09/17/20 Page 3 of 4




                                REMOVAL IS PROCEDURALLY PROPER
         11.    This notice of removal is timely filed within thirty (30) after service of process upon

Defendant. See 28 U.S.C. §1441(b)(1).

         12.    Venue is proper in this Court under 28 U.S.C. §1441(a) because this District and

Division of this Court embraces Bexar County, Texas, the place where the State Court suit was

filed.

         13.    Pursuant to 28 U.S.C. §1446(a), all pleadings, process, and orders served upon

Defendant in the state court action are attached herein as Exhibit A and Exhibit B.

         14.    Pursuant to 28 U.S.C. §1446(d), Defendant will promptly provide a true and correct

copy of this Notice of Removal to Plaintiff and to the County Clerk of Bexar County.

                                          PRAYER FOR RELIEF

         15.    Defendant Allstate Fire and Casualty Insurance Company prays that the Court

accept jurisdiction over the state court action for the reasons set forth above, and grant Defendant

any such other and further relief to which it may show itself justly entitled.

                                                      Respectfully submitted,

                                                      VALDEZ & TREVIÑO,
                                                      ATTORNEYS AT LAW, P.C.
                                                      Callaghan Tower
                                                      8023 Vantage Drive, Suite 700
                                                      San Antonio, Texas 78230
                                                      Phone: 210–598–8686
                                                      Fax: 210–598–8797

                                                        /s/ Robert E. Valdez
                                                      Robert E. Valdez
                                                      State Bar No. 20428100
                                                      revaldez@valdeztrevino.com
                                                      Joseph E. Cuellar
                                                      State Bar No. 24082879
                                                      jcuellar@valdeztrevino.com
                                                      Counsel for Defendant

{00631442}
Defendant Allstate Fire and Casualty Insurance Company’s Notice of Removal
Page 3 of 4
              Case 5:20-cv-01105 Document 1 Filed 09/17/20 Page 4 of 4




                                       CERTIFICATE OF SERVICE

        I do hereby certify that the foregoing instrument was served on the following counsel this

17th day of September 2020, pursuant to Rule 5 of the Federal Rules of Civil Procedure, via email:

Patrick J. Toscano
Valeria Benavides
TOSCANO LAW FIRM, PC
846 Culebra Road, Suite 500
San Antonio, Texas 78201
Counsel for Plaintiff



                                                      /s/ Robert E. Valdez
                                                      Robert E. Valdez




{00631442}
Defendant Allstate Fire and Casualty Insurance Company’s Notice of Removal
Page 4 of 4
